Opinion issued June 18, 2015




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-15-00332-CV
                          ———————————
                        VESTALIA, LTD., Appellant
                                      V.
ADONIS F. TAYLOR-WATSON AND LARRY J. WATSON, JR., Appellees



                  On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Case No. 2014-73484



                        MEMORANDUM OPINION

     Appellant, Vestalia, Ltd., has filed a petition for permissive interlocutory

appeal, seeking to challenge an interlocutory order denying Vestalia’s amended
motion for summary judgment. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014

(Vernon 2015); TEX. R. APP. P. 28.3. We deny the petition.

      To be entitled to a permissive appeal from an interlocutory order that would

not otherwise be appealable, the requesting party must establish that (1) the order

to be appealed involves a “controlling question of law as to which there is a

substantial ground for difference of opinion” and (2) an immediate appeal from the

order “may materially advance the ultimate termination of the litigation.” TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(d) (Vernon 2015); see TEX. R. APP. P.

28.3(e)(4); TEX. R. CIV. P. 168.

      Here, Vestalia has not established that the order in issue involves a

controlling question of law. “When a trial court in its order on a motion for

summary judgment provides no basis for its denial, the trial court fails to make [a]

substantive ruling on the controlling question of law sought to be appealed.” Great

Am. E&S Ins. Co. v. Lapolla Indus., Inc., No. 01-14-00372-CV, 2014 WL
2895770, at *2 (Tex. App.—Houston [1st Dist.] June 24, 2014, no pet.) (mem.

op.). Although finding that the order “involve[d] questions of law as to which there

is a substantial ground for difference of opinion” and listing four questions, the

trial court denied Vestalia’s summary judgment motion without explanation. Thus,

the order does not involve a controlling question of law, and section 51.014(d)

does not authorize an interlocutory appeal. See Great Am. E&S Ins. Co., 2014 WL
2
2895770, at *2 (citing TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (Vernon

2015)). In addition, because the trial court did not rule on a controlling question of

law, Vestalia in turn does not address in its motion the substantial difference of

opinion that exists as to the determination of that question.

      Accordingly, we deny Vestalia’s petition.

                                   PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




                                          3